This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 AMBER RUSSELL PITTS,

 3                  Petitioner-Appellee,

 4 v.                                                                            No. A-1-CA-36868

 5 FEATHER RUSSELL,

 6                  Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF GRANT COUNTY
 8 Timothy L. Aldrich, District Judge

 9 Amber Russell Pitts
10 Buckhorn, NM

11 Pro Se Appellee

12 Feather Russell
13 Cliff, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 HANISEE, Judge.

17   {1}    Self-represented Respondent Feather Russell appeals from the district court’s

18 order, entered July 26, 2017, and amended order, entered on August 3, 2017. [DS PDF
 1 3-4; RP 157, 162] This Court issued a notice of proposed disposition, proposing to

 2 dismiss the appeal for lack of a final order as no final written order was entered

 3 resolving Respondent’s August 3, 2017 motion to reconsider. Respondent purportedly

 4 filed a memorandum in opposition to our proposed summary disposition (MIO),

 5 which said document was comprised solely of the November 7, 2017 order from the

 6 district court ruling on Respondent’s October 26, 2017 motion to reconsider. This

 7 order does not address the August 3, 2017 motion for reconsideration, for which a

 8 written order is still required. [See RP 164]

 9   {2}   Accordingly and for the reasons stated in our notice of proposed disposition,

10 we dismiss for lack of a final order.

11   {3}   IT IS SO ORDERED.


12                                                 _______________________________
13                                                 J. MILES HANISEE, Judge


14 WE CONCUR:


15
16 LINDA M. VANZI, Chief Judge


17
18 EMIL J. KIEHNE, Judge

                                              2